LYMAN, J.
(Dissenting). — I do not concur in this opinion, because the act forbidden by the ordinance of *492the city of Douglas is not identical with the offense recognized by the common law, and referred to in the opinion. The act forbidden by the ordinance is playing a single game of poker, or some other gambling game, nothing else. The common-law offense referred to in the opinion is that of maintaining a “common” gambling resort, a species of disorderly house, which obviously means not merely a house where games are played, but a house resorted to by the public, as implied by the term “common,” and classed with “disorderly inns.” 4 Blackstone, 168.
It is elementary that an offense can be no broader than the statute or ordinance defining such offense. It is equally elementary that any allegations which attempt to broaden the charge beyond the limits of the statute or ordinance either vitiate the charge altogether, or are merely superfluous, and that the proof cannot extend beyond both the purview of the statute or ordinance and the allegations of the charge. This ordinance does not pretend to define or prohibit the maintenance of a disorderly house, nor does the complaint charge any such offense. The incidental allegation of the complaint that the game was played at a certain street and number is mere surplusage, it only being necessary to allege the act to have been within the corporate limits of the city of Douglas.